Mr. Justice Holloway:
I concur in the result only.
Mr. Chief Justice Brantly:
I do not concur in the result reached in the majority opinion. -Section 6128 of the Revised Codes declares that every transfer of personal property, such as the one in question here, “is conclusively presumed, if made by a person having at the time the possession or control of the property, and not accompanied by an immediate delivery, and followed by an actual and continued *245change of possession of the things transferred, to be fraudulent, and therefore void, against those who are his creditors while he remains in possession,” etc. As I view it, the evidence shows that at the time of the transfer to the bank, Woolston was the owner' and in exclusive possession of the garage and its contents; that Holland had then retired from the firm, having turned over his interest to Woolston; that, when the transfer was completed, the bank authorities arranged with Woolston to resume possession of the garage and its contents and to continue the business under the name of Woolston & Company for the benefit of the bank; that he did so, and that no notice was given of this arrangement either by Woolston or the bank until after the attachment was levied. To a stranger not cognizant of what had taken place, there was nothing to show any change of possession. ’ In my opinion, this did not meet the requirement that the sale, to be valid, must not only have been accompanied by an immediate delivery but also followed by an actual and continued change of possession.
Mr. Justice Hurly concurs in the above dissenting opinion.